Citation Nr: 1421490	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-12 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracic spine disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a thoracic spine disability. 

6.  Entitlement to service connection for a thoracic spine disability.  

7.  Entitlement to service connection for a left shoulder disability.
REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986 and served from February 2002 to September 2002.  He also had a period of active duty for training in August 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Veteran submitted additional evidence in support of his claims with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).  The evidence is accepted for inclusion in the record on appeal.

In correspondence with VA, the Veteran reported pain in other areas of his back, besides his thoracic spine.  Only the issue for service connection for a thoracic spine disability has been adjudicated and appealed.  Accordingly, the issue of entitlement to service connection for a spine disability other than the thoracic spine is REFERRED to the AOJ for development.  

The issues of entitlement to service connection for PTSD, entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include as secondary to a thoracic spine disability and entitlement to service connection for a thoracic spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims for service connection for an acquired psychiatric disability to include PTSD, a thoracic spine disability, and a left shoulder disability were denied in a January 2008 rating decision.  No appeal was filed and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the January 2008 rating decision is new, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for an acquired psychiatric disability, to include PTSD, entitlement to service connection for a thoracic spine disability, and entitlement to service connection for a left shoulder disability.  

3.  The most probative and credible evidence does not reflect an in-service event, injury, or disease with respect to the left shoulder.





CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence having been received; the claim of entitlement to service connection for a thoracic spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence having been received; the claim of entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, with respect to the new and material evidence claims, the claims have been reopened.  As such, a discussion of VA's duties to notify and assist is not required.  

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided a proper VA notification letter in June 2009.  

The Veteran's attorney argued that certain evidence was not considered in the Statement of the Case (SOC) as related to the claim for service connection for a left shoulder disability.  In an attachment to the VA Form 9, the Veteran's attorney stated that evidence in the VA medical treatment records provided a nexus and this was not mentioned in the SOC.  However, the Board finds that even if this evidence could be interpreted as being a nexus opinion, the evidence (VA medical treatment records) was before the RO at the time of the issuance of the SOC and the VA medical treatment records were listed as evidence considered in the adjudication of the issue.  Therefore, the Board finds that the SOC is adequate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2013).

As to the duty to assist, the claims file contains private medical treatment records, VA medical treatment records, service treatment records, service personnel records, and Social Security Administration (SSA) records.  The Veteran's service treatment records for his period of active service from August 1983 to June 1986 are not available.  The RO made several attempts to locate his service treatment records by requesting the records from the National Personnel Records Center (NPRC), which responded that the service treatment records were in VA's possession.  The Surgeon's office indicated that no records were available.  A May 2007 letter to the Veteran listed alternative sources of evidence and that the Veteran could submit records in his possession.  An e-mail noted that there were several searches conducted at the facility and the service treatment records were not located.  A formal finding of unavailability was prepared for the record and the Veteran was notified of the efforts to locate his service treatment records in a June 2007 letter and to let VA know of any alternate sources or other evidence.  The letter indicated that the RO would wait 10 days from the date of the letter for the information and after that, a decision may be made based on the evidence in the claims file at that time.  The Board finds that any further efforts to locate the service treatment records would be futile and the Veteran was notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The Board may proceed with a decision.  

The Veteran was not provided a VA examination.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, 3.313, 3.316, and 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2013).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing that post-service treatment for a condition or other possible association with military service.  Id.  

The Veteran has a current disability related to the left shoulder.  However, the Board finds that a VA examination is not required as there is no credible evidence of an in-service event, injury, or disease to which a left shoulder disability could be related.  In this respect, the Veteran reported that he suffered a crushing injury to the left shoulder in August 2001 when he injured his spine.  The service treatment records dated in August 2001 reflect that the Veteran had an acute mid-back strain.  There was no mention of his left shoulder.  Private medical treatment records dated in August 2001 reflect treatment for the Veteran's back, but not his left shoulder.  In a report of medical history completed in August 2002, the Veteran indicated that he did not have swollen or painful joints and did not have any other illness or injury other than those noted on the report (a shoulder injury was not noted).  In addition, an August 2002 report of medical examination indicated that the Veteran's upper extremities were clinically evaluated as normal.  In comparing the Veteran's current statements to those made in August 2001, the Board does not find him to be credible with respect to his reports of an in-service injury to the left shoulder.  Therefore, a VA examination is not required to adjudicate the claim.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("Court") held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and the Veteran was asked questions regarding his claimed disability.  Treatment records were also discussed and the Veteran submitted additional evidence following the hearing.  Neither the Veteran nor his attorney has suggested any deficiency in the conduct of the hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that all due process, to include VA's duty to assist, has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Bernard v. Brown, 4 Vet. App. 384 (1993).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In an August 2007 rating decision, the RO denied entitlement to service connection for arachnoid and retinoid cysts with scarring in thoracic spine, claimed as spine condition, denied entitlement to service connection for a left shoulder condition, and denied entitlement to service connection for PTSD.  
In October 2007, the Veteran filed a claim to reopen his claims for service connection for arachnoid and retinoid cysts in thoracic spine, left shoulder condition, and PTSD.  He reported that he received private medical care at the Providence Yakima Medical Center for his back and shoulder around August 16, 2001.  Private medical treatment records from the Providence Yakima Medical Center were associated with the record in October 2007.  

The RO readjudicated the issues in a January 2008 rating decision and continued to deny service connection for arachnoid and retinoid cysts with scarring in the thoracic spine, service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for a left shoulder condition.  The Veteran was provided notification of the decision and his appellate rights.  He did not appeal the decision.  New and material evidence was not received within the one-year period after the issuance of the rating decision.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In June 2009, the Veteran filed a petition to reopen his previously denied claims.  A July 2009 rating decision was issued and the claims were denied because the evidence submitted was not new and material.  In April 2010, within the one-year appeal period of the July 2009 rating decision, the Veteran filed a claim to reopen his claim for service connection for a back condition, left shoulder, and PTSD.  Additional VA medical treatment records were associated with the claims file in May 2010.  Due to the submission of this evidence, the RO readjudicated the issues in a June 2010 rating decision, which the Veteran appealed to the Board.  38 C.F.R. § 3.156(c).  Therefore, the claims have been pending since June 2009.  

Additional service personnel records were received in December 2009; however, these are not relevant to the issues on appeal and, therefore, new and material evidence is required to reopen the claims.  38 C.F.R. § 3.156(c) (2013).

At the time of the January 2008 rating decision, the evidence associated with the claims file included service treatment records, service personnel records, private medical treatment records, a VA opinion, and VA medical treatment records.  The RO generally denied the claims for service connection because the evidence received did not demonstrate a link between the claimed disabilities and active service.   

Evidence associated with the claims file since the January 2008 rating decision includes the Veteran's statements and testimony, his representative's statements, his wife's testimony, VA medical treatment records, private medical treatment records, a VA examination report, and a VA opinion.  

With respect to the left shoulder disability and thoracic spine disability, the Board finds that some of the presented evidence is new and material.  The Veteran provided more details in his statements and hearing testimony regarding his alleged in-service injury and statements that his pain existed since his period of active service.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Again, the Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that new and material evidence has been received with respect to the claims of entitlement to service connection for a left shoulder disability and entitlement to service connection for a thoracic spine disability.  The claims are reopened.   

In terms of the acquired psychiatric disability, to include PTSD, the Board finds that some of the presented evidence constitutes new and material evidence sufficient to reopen the claim.  Specifically, the Veteran's psychologist, Dr. Heider, submitted a statement dated July 2011 and explained that the Veteran met the criteria for PTSD and that he had flashbacks and nightmares related to in-service stressors.  Dr. Heider's opinion is new because it was not before the RO at the time of the prior final rating decision.  The opinion is material as it goes to the element missing at the time of the prior final denial-whether the disability was related to active service and raises a reasonable possibility of substantiating the claim.  See Shade, id.  The claim is reopened.  

Service Connection - General

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

With respect to evidence of incurrence of an in-service disease or injury, the service treatment records are unavailable.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, with respect to the issue adjudicated herein, the Veteran has not related his left shoulder disability to the period of active service for which the service treatment records are unavailable.  

Left Shoulder Disability

The Veteran contends that his left shoulder disability is related to an injury he suffered during a period of active duty for training in August 2001.  During his August 2012 Travel Board hearing, the Veteran testified that he was going through basic training in 2001.  He reported that he slipped and fell and hit his back "and everything" on the Bradley.  He said the barrel came down on him and he hit his back on the front of the Bradley.  He testified that he went to the medic and was given painkillers.  He was then referred to the hospital.  He explained that the insurance information from the Providence Yakima Medical Center used diagnostic codes to indicate that he was treated for an injury to the left shoulder in August 2001.  

The Veteran has a current disability.  The medical evidence reveals assessments of tendonitis and degenerative joint disease.  

However, the Board does not find that the Veteran experienced an in-service injury or disease involving the left shoulder.  

An August 2001 service treatment record shows that the Veteran reported pain to his mid-back for two days.  The pain was described as dull with constant pressure across both sides of his mid back.  He was seen at the troop medical clinic and diagnosed with a back strain.  He denied any significant event causing injury and stated that pain increased with rotation.  He reported a similar episode seven years ago that was treated by a chiropractor.  Objectively, the Veteran was found ambulating with difficulty.  He was positive for edema to the right lower back and had pain on palpation to the bilateral mid back.  The examination was negative for any obvious trauma/deformities/edema/bleeding.  There were no neurological deficits.  The assessment was listed as "r/o pinched nerves, mid-back spasms."  The prescription was listed as assessment/exam/history and a consult to Yakima Providence Medical Hospital was initiated.  A statement of medical examination and duty status shows that the Veteran had an injury that took place in August 2001 and the details of the accident or history of disease was that he had pain after vigorous exertion for two days.  

An August 2001 record from the Providence Yakima Medical Center indicated that the Veteran reported mid-back pain and that side motion made it worse.  He reported that he thought he overdid it and went to Yakima to do a three week course.  He wanted to get back to finish his training.  He had mid-back pain just below the shoulder blades.  The reassessment indicated that his back hurt for 2 days after exercising a lot.  The impression was "acute mid-back strain."  An emergency service summary from the Providence Yakima Medical Center noted that the Veteran's chief complaint was mid-back pain.  The history of the present illness was that the Veteran was on military duty at the firing center.  He was doing a lot of calisthenics two days ago and started to experience discomfort in his mid-back and had pain and tightness that persisted.  He got some sort of an injection that was probably Toradol from one of the medics but continued to be sore, so he was sent to be checked.  He had no troubles with his back before and did not have any trouble voiding or stooling.  He had no other medical problems.  On examination, the neck moved well and the shoulders moved well.  There was tenderness in the spine from T3 to T12 and the muscles were tight from about T3 down through L4/5.  The assessment was listed as acute mid-back strain.  

A September 2003 private medical treatment record from St. Vincent Healthcare noted that the Veteran was involved in an accident.  There was no mention of his left shoulder.  A November 2003 private medical treatment record noted that the Veteran was in an accident on September 2003 and was treated at St. Vincent's.  He lost consciousness and fractured his right and left upper ribs and had a pneumothorax on the left and fractured ribs.  He had a T1 spinous process fracture.  On examination, palpation above the right clavicle produced local pain and hyperabduction of the right arm produced some mild right arm pain.  Similar maneuvers in the left area of the shoulder were negative.  

In this case, while the Veteran insists that he experienced a left shoulder injury at the same time he injured his back in August 2001, the evidence of record contemporaneous with his service does not support his contentions.  The service treatment records are absent for any findings or complaints related to the left shoulder.  As noted above, the Veteran sought treatment for his back pain and made no mention of an injury to the left shoulder.  Further, while the Veteran reported that he slipped and fell and injured his back and shoulder, the service treatment records indicated that he had pain in his back after performing calisthenics.  The Board does not find it reasonable that the Veteran would experience a left shoulder injury at the same time of his back injury and not mention his injury to the left shoulder when seeking treatment.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Further, the service treatment records from his subsequent period of active service in 2002 make no mention of any problems or findings related to the left shoulder.  In light of the above, the Board finds that the Veteran is not credible with respect to his reports of an in-service injury.  

With respect to any contentions regarding a nexus relationship, the Veteran's attorney has pointed to several pieces of evidence to support a relationship between an in-service injury and the Veteran's current disability.  First, the attorney addressed a December 2009 VA medical treatment record in which the physician wrote that an MRI was reviewed which demonstrated tendinopathy versus partial thickness tear of the supraspinatus tendon and distal clavicle changes consistent with posttraumatic changes and that given his history of trauma to the left shoulder, the physician believed that an anterior cruciate joint separation was consistent with that history and anterior cruciate joint pain was the likely etiology of his pain.  The Board acknowledges numerous arguments made by the Veteran's attorney regarding the presence of the current MRI and radiographic evidence as to the nature of his left shoulder disability.  However, the element missing in this case is not whether the Veteran has a current disability or whether the Veteran has a current disability related to old trauma.  The element missing is the presence of an in-service event, injury or disease.  Again, the Board does not find the Veteran credible as to his reports of an in-service injury.  As such, remanding to obtain current radiographic evidence of the Veteran's claimed left shoulder disability would be a needless delay of adjudication of the appeal.  See Counts v. Brown, 6 Vet. App. 473, 478 - 9 (1994).

The Veteran's attorney pointed to a health insurance claim form to attempt to demonstrate to show that the Veteran did in fact have a left shoulder injury at the time that he injured his spine in August 2001, during active duty.  The Health Insurance Claim form dated in August 2001 reflects diagnostic codes listed as 8471, E927, and 3051.  The Veteran's attorney stated that the listed Diagnostic Codes "E927" and "927" are Internal Classification of Diseases and refer to a crushing injury of the shoulder and upper limb.  However, despite these listed codes on the health insurance form, the actual treatment/medical records from the Providence Yakima Medical Center make no mention of complaints or treatment related to the left shoulder.  In a chart from the Providence Yakima Medical Center, under the section entitled "Medical Record Use Only", code "E927" corresponded to "Date Discharged" and code "305.1" was listed under "Disposition."  The top of the form indicated that the complaint was "STS, Mid Back strain ..."  The emergency department record from the Providence Yakima Medical Center indicated that the Veteran's chief complaint was mid-back pain.  He reported that side motion made it worse.  His past medical history was reported as "low back pain - seen two days ago."  The reassessment indicated that his back hurt for two days after exercising a lot.  The impression was listed as "acute mid-back strain."  

The records from the Providence Yakima Medical Center which documented the treatment and complaints related to the Veteran's injury only noted his back, not his shoulder.  The Board finds this highly probative as to whether the Veteran had an in-service injury as opposed to codes listed on a health insurance form.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

The Veteran's attorney also suggested that a statement by a VA physician in a July 2010 VA medical treatment record indicates a nexus relationship between the Veteran's left shoulder disability and active service.  In the July 2010 VA medical treatment record, the physician stated:  

"Pt and wife have lots of complaints about medical care he has received elsewhere over the years and repeatedly ask me to explain why healthcare providers in other states did things they didn't like in the past, why medical boards have made certain decisions, and seem to have some unrealistic expectations that I can fix these issues for them.  Tried to encourage them to focus on issues which we can tackle at this time."  

This statement only addressed the Veteran's and his wife's frustration and does not provide an opinion relating the Veteran's left shoulder disability to active service.  Again, the Board has found no indication of an in-service injury and has found that the Veteran is not credible with respect to his reports of an in-service injury to the left shoulder.  

A December 2009 VA medical treatment record, cited by the Veteran's attorney, noted that "[g]iven his history of trauma to the left shoulder, I believe an anterior cruciate joint separation is consistent with that history, and anterior cruciate joint pain is the likely etiology of his pain."  However, this statement was based solely on the Veteran's assertions regarding an injury during active service, which have been found to not be credible.  Again, the remaining private medical treatment records and VA medical treatment records note the Veteran's reports of a left shoulder injury during active service.  For instance, an October 2012 VA treatment record noted that the MRI of the shoulder was discussed with the Veteran and that he had never had a shoulder surgery or resection of the clavicle and that this was the shoulder that the barrel fell on.  Again, these statements by the physicians are solely based on the Veteran's report of a left shoulder injury during active service, which have been found to not be credible and, therefore, are not probative of a nexus relationship.  

To the extent that there is any suggestion of continuity of symptomatology since active service, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis or degenerative joint disease is recognized as a chronic condition-although the Board notes that the evidence is not clear as to the Veteran's current diagnosis.  38 C.F.R. § 3.309(a).  While the Veteran is competent to describe the circumstances of his active service to include reports of an injury and pain to his left shoulder, the Board has found that the Veteran is not credible as to his reports of an in-service injury to his left shoulder.  The service treatment records and private medical treatment records from August 2001 do not reflect any problem or complaint related to the left shoulder and continued to assess the Veteran with mid back strain.  In addition, the service treatment records from the Veteran's subsequent period of active service do not reflect any complaints or findings related to the left shoulder.  There is no indication of a left shoulder disability until years after separation from active service.  Service connection on the basis of continuity of symptomatology is not warranted.

With respect to the Veteran's assertions and those of his attorney and his wife relating his current disability to active service, the Board does not find such statements to be probative.  Again, the Board has found the Veteran to not be credible with respect to his reports of an in-service injury.  Therefore, the statements relating his current disability to his in-service injury are not probative.  

Finally, where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  There is no evidence of arthritis within one year from date of termination of active service.  Service connection on a presumptive basis is not warranted.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened and granted to this extent only.  

New and material evidence having been received; the claim of entitlement to service connection for a thoracic spine disability is reopened and granted to this extent only.

New and material evidence having been received; the claim of entitlement to service connection for a left shoulder disability is reopened and granted to this extent only.

Entitlement to service connection for a left shoulder disability is denied.  





REMAND

The Veteran contends that his PTSD is related to in-service stressors as related to hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  For the purposes of 38 C.F.R. § 3.304(f)(3), a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

A VA examination was provided in January 2011.  The examiner explained that the bad dreams or nightmare content did not meet the "B" criterion.  In addition, the examiner determined that the Veteran did not meet the "A" criterion for PTSD for an actual threatened death or serious threat to the physical integrity of self.  The stressors were considered by the examiner to be minimal.  In a July 2011 letter, Dr. Heider stated that he treated the Veteran in 30 individual sessions and the Veteran met Criteria A and B.  Dr. Heider stated that the Veteran's exposure to a stressor was conceded due to the sounds of gun fire and the presence of mines as a constant potential threat during his service in Bosnia.  Driving through a mine field and hearing gun fire and explosions certainly were events that involved the threat of death or serious injury and he reported experiencing intense fear and helplessness secondary to this.  Criterion B was also met because he described several examples of re-experiencing traumatic events.  Another VA opinion was obtained in August 2011 by the same VA examiner that conducted the January 2011 VA examination.  The examiner explained that the Compensation and Pension Department at the VAMC that included Psychiatry and Psychology held firm and they, as a team, did not agree that for such stressor information as provided by the Veteran that the "A" criterion was met.  

In reviewing the evidence of record, the Board finds that a new VA examination is required to adjudicate the claim.  While Dr. Heider explained that Criterion A has been met, there is conflicting evidence in the record regarding whether his stressors can be considered fear of hostile military or terrorist activity.  The Board is unable to resolve this conflict at this time without an additional opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).

The Veteran contends that his thoracic spine disability is related to an injury he suffered in August 2001 during a period of active duty for training.  The medical evidence shows that the Veteran also suffered an injury in September 2003, consisting of a fracture to the thoracic spine.  A medical opinion was obtained in July 2007.  The examiner explained that the Veteran was seen once in 2001 for back pain "the same as he had seven years prior" and the Veteran was also in a serious motor vehicle accident in April 2003.  The examiner listed an assessment of chronic pain syndrome (of which back pain was a component).  The examiner opined that after reviewing the claims file and the medical literature, it was less likely as not that his chronic back pain was related to or caused by his one episode of low back pain during service.  The medical records were silent for subsequent back pain "until 2003" when he was involved in a motor vehicle accident.  The type of strain he experienced during service was not significant enough to cause progressive symptoms and/or chronic pain syndrome that he developed subsequent to his motor vehicle accident.  However, the examiner failed to discuss the medical records which indicated back pain in November 2001 and December 2001, after the Veteran's initial injury in August 2001.  Thus, the opinion is considered inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, the medical treatment records, specifically a March 2005 VA medical treatment record, suggested the possibility that the atrophy of the spine may have predated the motor vehicle accident.  Given the complexity of the disability at issue and the inadequate VA opinion, the Board must remand to provide a VA examination and opinion.  See Barr, supra.  

Private medical treatment records from the Mayo clinic were discussed in connection with treatment for the Veteran's spine as summarized in a March 2006 medical treatment record.  The Veteran's attorney mentioned these records during the hearing on appeal.  The Veteran was asked to complete a release form for these records in June 2007 and did not respond.  However, as the issue is being remanded for additional development, the Veteran should be given another opportunity to submit the records himself or complete a release form so that VA can request the records on his behalf.  

The Veteran's depression has been related to his quadriplegia, which occurred after surgery to his thoracic spine.  Given that the issue of entitlement to service connection for a thoracic spine disability is being remanded for additional development, the issue of entitlement to service connection for an acquired psychiatric disability, to include as secondary to the thoracic spine disability, must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Furnish an appropriate notification letter that includes the criteria necessary to establish service connection on a direct and secondary basis and the criteria specific to a claim for service connection for PTSD.

Enclose VA Forms 21-4142 and request that the Veteran complete a release form for any health care provider's records that have not already been associated with the record.  The Board is particularly interested in records from the Mayo Clinic.  Allow an appropriate amount of time for response.

Two attempts must be made for identified private treatment records or a finding that a second request would be futile and/or because the records do not exist.  Notify the Veteran of any unavailable records.

2.  Schedule the Veteran for a VA examination, with an examiner other than the examiner who provided opinions in January 2011 and August 2011, to determine whether he has PTSD.  The claims file must be made available to the VA examiner.  The examiner must indicate that the claims file was reviewed.  Any indicated tests and studies must be accomplished.  After a review of the claims file and examination of the Veteran, the examiner must address the following:  

Discuss whether the Veteran's reported in-service stressors, particularly driving through a field that was not checked for mines and the reports of gun fire around his base in Bosnia, are related to fear of hostile military or terrorist activity as defined by VA.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Address whether the Veteran has a diagnosis of PTSD and whether it is at least as likely as not (50 percent probability or more) that the PTSD is related to a stressor involving the fear of hostile military or terrorist activity.  

Provide a rationale for any opinion reached.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any thoracic spine disability present.  The claims file must be made available for review and the examiner must indicate that such a review was completed.  The examiner must address the following:  

a. List all diagnoses pertaining to the thoracic spine.  In doing so, please discuss the MRIs which reveal multiple findings such as the presence of a cyst and degenerative disc disease.  

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any thoracic spine disability is etiologically related to active service.  

A rationale must be provided for any opinion reached.  

4.  Readjudicate the issues on appeal.  If and only if service connection is granted for a thoracic spine disability, obtain a medical opinion as to the nature and etiology of any psychiatric disability present.  The examiner must be provided the claims file for review.  After a review of the claims file, the examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability was caused or aggravated by his thoracic spine disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale must be provided for any opinion reached.  

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


